Exhibit 10.17

 

NATIONWIDE

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

As Amended and Restated As of January 1, 2005

 

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

I

  

Definitions

   1

II

  

Eligibility

   4

III

  

Credits

   5

IV

  

Liability for Payment

   8

V

  

Method of Payment

   9

VI

  

Amendment; Termination; Administration

   11

VII

  

Construction

   13

VIII

  

Execution

   14

IX

  

Exceptions

   15

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

i



--------------------------------------------------------------------------------

NATIONWIDE SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

As Amended and Restated As of January 1, 2005

 

WHEREAS, the Participating Employers (as that term is defined in the Nationwide
Savings Plan (the “Savings Plan”)) have previously adopted the Nationwide
Insurance Enterprise Supplemental Defined Contribution Plan (the “Supplemental
DC Plan”) for the benefit of certain employees; and

 

WHEREAS, said Participating Employers do now desire to amend and restate the
Supplemental DC Plan as the Nationwide Supplemental Defined Contribution Plan
(this “Plan”) effective January 1, 2005; and

 

NOW THEREFORE, the Participating Employers do hereby amend and restate the
Supplemental DC Plan as set forth in this instrument.

 

ARTICLE I

 

DEFINITIONS

 

1.1

Any word or term used in this instrument, if defined in the Savings Plan, shall
have the same meaning as set forth in such definition.

 

1.2

“Administrator” means the officer(s) or employee(s) of Nationwide Mutual
Insurance Company appointed by the Benefits Committee to administer this Plan.

 

1.3

“Covered Compensation” shall have the meanings set forth below.

 

 

(a)

For Plan Years commencing prior to January 1, 1997.

 

“Covered Compensation” means compensation as defined in Section 414(s) of the
Code and Treasury Regulation Section 1.414(s)-1(c)(2) and (4), but excluding (i)
severance pay and other amounts paid after a Participant’s Severance of Service
Date, (ii) reimbursement for relocation expenses and related payments, (iii)
company car value or subsidy or reimbursement for loss of company car, (iv) a
lump sum payment for vacation days made at severance of employment, or (v)
expense reimbursements or expense allowances; and is the compensation earned for
a calendar year which is taken into account in determining his or her Final
Average Compensation hereunder, as herein determined. For calendar year 1996,
Covered Compensation shall include any portion of a Participant’s management
incentive compensation which was deferred pursuant to an individual agreement
between the Participant and his or her employer.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

1



--------------------------------------------------------------------------------

For the purpose of determining a Neckura employee’s Covered Compensation,
remuneration, based on the inclusions and exclusions set forth in this Section,
paid to him or her by Neckura shall be deemed to have been paid by the Plan
Sponsor.

 

 

(b)

For Plan Years beginning on or after January 1, 1997, and prior to January 1,
2000.

 

Covered Compensation means compensation as defined in Section 414(s) of the Code
and Treasury Regulation Section 1.414(s)-1(c)(2) and (4), but excluding (i)
severance pay, (ii) reimbursement for relocation expenses and related payments,
(iii) company car value or subsidy or reimbursement for loss of company car,
(iv) a lump sum payment for vacation days made at severance of employment, (v)
for purposes of Article IV, any payment made to an Employee to offset, in whole
or part, the tax cost of other amounts paid by a Participating Employer which
are included in the Employee’s income for federal income tax purposes, (vi)
income imputed to any Participant as a result of the provision of health or
other benefits to a Household Member(s), or (vi) for Agency Managers who are not
employed by Wausau, recurring payments to the extent additional recurring
payments do represent payments of or reimbursements for agency business
expenses. The amount determined pursuant to the preceding sentence will be
increased by the amount of any compensation deferred by the Participant pursuant
to an individual deferred compensation agreement with a Participating Employer.

 

 

(c)

For Plan Years beginning on or after January 1, 2000.

 

Covered Compensation has the same meaning as provided in Section 1.10 of the
Savings Plan, without regard to the limitations imposed by Section 1.10(c) and
increased by the amount of any compensation deferred by the Participant pursuant
to a deferred compensation program maintained by a Participating Employer.

 

 

(d)

Notwithstanding the foregoing, for Plan Years beginning prior to January 1,
2000, the Covered Compensation of an Employee who receives open ended sales
compensation will be limited to the lesser of:

 

 

(i)

The amount otherwise determined above; or

 

 

(ii)

The maximum dollar limitation in effect under Section 401(a)(17) of the Code,
plus $100,000.

 

For the purpose of determining a Neckura employee’s Covered Compensation,
remuneration, based on the inclusions and exclusions set forth in this Section,
paid to him or her by Neckura shall be deemed to have been paid by the Plan
Sponsor.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

2



--------------------------------------------------------------------------------

1.4

“Highly Compensated Employee” means an Employee of a Participating Employer
whose Covered Compensation, for any year beginning on or after the Effective
Date, exceeds the maximum dollar limitation set forth in Code Section
401(a)(17).

 

1.5

“Managing Partner” means an individual employed by Nationwide Life Insurance
Company of America, or its successor, in a position as a managing partner on and
after October 2, 2002.

 

1.5

“NRP” means the Nationwide Retirement Plan.

 

1.6

“Officer” shall mean:

 

 

(a)

an elected officer of a Participating Employer or ALLIED Group, Inc.;

 

 

(b)

whose position is in an executive job grade; and

 

 

(c)

whose Covered Compensation, for any year which includes or begins after the
Effective Date, exceeds the maximum dollar limitation set forth in Code Section
401(a)(17).

 

1.7

“Participant” means an individual with an account, established pursuant to
Article II, under this Plan.

 

1.8

“Participating Employer” means any organization defined as such in the Savings
Plan.

 

1.9

“Plan” means the Nationwide Supplemental Defined Contribution Plan.

 

1.10

“Predecessor Plan” means the Nationwide Insurance Companies and Affiliates
Supplemental Defined Contribution Plan or the Wausau Insurance Companies
Supplemental Defined Contribution Plan.

 

1.11

“Provident Plan” means the Provident Mutual Life Insurance Company Supplemental
Savings Plan

 

1.12

“Savings Plan” means the Nationwide Savings Plan.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

ELIGIBILITY

 

2.1

Each Participant in the Savings Plan who is an Officer as of December 31 of any
Plan Year, will become a Participant in this Plan on the later of: (a) January 1
preceding the first date in the Plan Year that the Employer Matching
Contribution which would otherwise have been made to the account of such
Participant in the Savings Plan exceeds the maximum Employer Matching
Contribution that may be made for him or her under the Savings Plan due to
application of the maximum benefit and the maximum deferral provisions set forth
in the Savings Plan, the maximum salary provisions in the Savings Plan, the
nondiscrimination provisions in the Savings Plan, and any limitations imposed by
the Administrative Committee, as permitted under the Savings Plan; and (b)
January 1 preceding the date the Participant becomes an Officer.

 

2.2

Highly Compensated Employees are eligible to participate during Plan Years after
1995 if they: (a) had an account balance in a Predecessor Plan as of December
31, 1995, (b) participated in the Savings Plan during the Plan Year, and (c) had
not terminated employment prior to December 31 of the Plan Year or terminated
employment after qualifying for an immediately payable monthly NRP benefit. For
Plan Years beginning on or after January 1, 1997, additional amounts shall be
credited only for those individuals described in Section 2.1.

 

2.3

Participants in the Provident Plan on October 2, 2002 and on December 31, 2003
are eligible Participants under this Plan as of January 1, 2003.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

4



--------------------------------------------------------------------------------

ARTICLE III

 

CREDITS

 

3.1

Following the end of the Plan Year beginning on January 1, 1996, an amount will
be credited to the account of each Officer and any other eligible Highly
Compensated Employee described in Section 2.2 of this Plan. Following the end of
each Plan Year beginning on or after January 1, 1997, an amount will be credited
to the account of each Officer who had not terminated employment prior to
December 31 of the Plan Year or who terminated employment after reaching age 55
with a Period of Service of at least 5 Years. The credited amount will be equal
to the difference between (a) and (b):

 

 

(a)

The total company matching credit calculated as follows:

 

 

(1)

Determine the deferral percentage (“DP”) for the Officer for the preceding Plan
Year. For the 1996 Plan Year, use the Participant’s total deferrals under the
Savings Plan for the Plan Year, divided by his or her base salary (or Benefits
Salary for those employees whose Covered Compensation is determined on the basis
of Benefits Salary) compensation used to determine. For Plan Years after 1996,
divide the total deferrals in the Savings Plan by the Savings Plan Covered
Compensation (up to the Code Section 401(a)(17) limit).

 

 

(2)

Determine the appropriate matching contribution percentage based on the DP
determined in (1) and the provisions of Section 5.02 of the Savings Plan,
provided, however, that the matching contribution percentage for an Officer or
Highly Compensated Employee who defers, under the Savings Plan, the maximum
amount permitted under Section 402(g) of the Code in any year shall be the
aggregate percentage of Employer Matching Contribution provided under Section
5.02 of the Savings Plan for such year. For 1996, multiply such percentage by
the total compensation used in determining the actual deferral percentage
(“ADP”) discrimination test result under the Savings Plan in 1996 (without
applying the Code Section 401(a)(17) limit). For Plan Years after 1996, multiply
such percentage by the Covered Compensation for the Plan Year to determine the
total company matching credit.

 

 

(b)

The actual Employer Matching Contribution credited to the Savings Plan account
for such Plan Year.

 

The credit amount will be credited as of the first day of such Plan Year.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

5



--------------------------------------------------------------------------------

3.2

For periods prior to March 1, 2000, earnings shall accrue on amounts credited to
the account maintained for each Participant under this Plan at the highest
annualized yield credited on the Guaranteed Fund assets of the Savings Plan
during such Plan Year.

 

 

(a)

Effective March 1, 2000, earnings shall accrue on amounts credited to the
account maintained for each Participant in this Plan for the period from the
beginning of each Plan Year through the date on which amounts are actually
credited pursuant to Section 3.1 of the Plan for such Plan Year, at the highest
annualized yield credited on the Guaranteed Fund assets of the Savings Plan
during such Plan Year;

 

 

(b)

Effective January 1, 2004, earnings shall accrue on amounts credited to the
account maintained for each Participant in this Plan for the period from the
beginning of each Plan Year through the date on which amounts are actually
credited pursuant to Section 3.1 of the Plan for such Plan Year, at the
Nationwide GIC rate of return during such Plan Year; and

 

 

(c)

For all periods following the date on which an amount is actually credited to
the account of the Participant pursuant to Section 3.1 of the Plan, at the rate
of return that would have been credited had an amount equal to the Participant’s
account been invested in the investment options chosen, from time to time, by
the Participant from among the options made available under the Plan. The
Participant may change the investment options in which his or her account is
deemed to be invested for this purpose on a daily basis. The options available
may be changed by the Plan Sponsor at any time.

 

3.3

A participant shall acquire a non-forfeitable right to a percentage of the
benefit accrued under this Plan equal to the lesser of the vested percentage
applicable to the Participant’s benefit under the Savings Plan or the vested
percentage determined under the following schedule:

 

Months of

Participation in this Plan

--------------------------------------------------------------------------------

 

Percentage Vested

--------------------------------------------------------------------------------

0-11

  0%

12 - 23

  20%

24 - 35

  40%

36 - 47

  60%

48 - 59

  80%

60+

  100%

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

6



--------------------------------------------------------------------------------

3.4

If a Participant’s Severance of Service Date is on or after January 1, 2004, and
such Participant is fully vested in the Savings Plan but is partially vested in
this Plan, the minimum vested credit in this Plan shall be equal to the lost
Employer Matching Contribution under the Savings Plan that would have been
otherwise been deferred under the Nationwide Employee Deferred Compensation
Plan.

 

3.5

All account balances for accounts established in the Provident Plan as of
October 1, 2002, and merged into this Plan from the Provident Plan on January 1,
2003 are 100% vested in this Plan.

 

3.6

On a Participant’s Severance of Service Date the Plan Administrator shall
determine the vested portion of the Participant’s benefit under this Plan. If
the Participant has not acquired a non-forfeitable right to 100% of the benefit
accrued, the non-vested portion of the benefit shall be forfeited. A vested
percentage shall be determined as of the Severance of Service Date. That
percentage shall be multiplied by the benefit and the product of that
calculation shall be the vested portion of the Participant’s account.
Notwithstanding the foregoing provisions, a Participant shall acquire a
non-forfeitable right to 100% of the benefit accrued under this Plan upon his or
her death or disability.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

7



--------------------------------------------------------------------------------

ARTICLE IV

 

LIABILITY FOR PAYMENT

 

Each Participating Employer shall be liable for payments made under this Plan to
Participants who were last employed by such Participating Employer.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

8



--------------------------------------------------------------------------------

ARTICLE V

 

METHOD OF PAYMENT

 

5.1

The dollar amount of each payment due under this Plan shall be paid from the
general assets of the Participating Employer liable for such payment. Such
payments shall not be funded.

 

As an unfunded plan, this Plan has no assets and each Participant’s right to a
payment due hereunder is that of an unsecured creditor of the Participating
Employers liable for such payment.

 

5.2

Credits made to the Predecessor Plans for Plan Years prior to 1996, and earnings
thereon are to be paid in January of the year following the year the Participant
ceases employment with all Participating Employers and Non-Participating
Employers. Unless otherwise elected credits made to this Plan for Plan Years
after 1995, and earnings thereon will be paid as follows:

 

 

(a)

For each Participant who qualifies for an immediately payable monthly benefit
from the NRP, and whose post 1995 account balance exceeds $10,000, 10
installment payments.

 

 

(b)

For all other Participants, a single sum payment.

 

Employees may elect to receive distributions in annual installments over a
period of one to ten years if that election is received within 60 days following
the later of the determination of the 1996 credit amount or the determination of
the initial amount to be credited to the account of the Participant. Such
payment shall be calculated by dividing the Participant’s account balance as of
the last day of the preceding Plan Year by the remaining number of annual
installments.

 

5.4

Amounts in Participant accounts created under this Plan due only to the merger
from the Provident Plan on January 1, 2003, and earnings thereon, shall be paid
as follows:

 

 

(a)

in 10 annual installments, beginning in January, 2003, or if later, the calendar
year after termination of employment or all separation of service, whichever is
later.

 

 

(b)

if the Administrator determines that the value of the Participant’s accrued
account is $10,000 or less on the date of the first payment due under this Plan,
his or her accrued amount, determined as of November 30 immediately preceding
the payment date, will be paid to the Participant immediately. If on November 30
of any subsequent year the Administrator determined that the value of the
Participant’s accrued account is less than $5,000, the accrued amount,
determined as of November 30 immediately preceding the payment date will be paid
to the Participant as soon as administratively feasible.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

9



--------------------------------------------------------------------------------

5.5

If the Participant fails to make a distribution election for the applicable Plan
Year, the default distribution method is payment beginning in 10 years and paid
in equal 10-year installments.

 

5.4

Upon receipt by the Administrator of proof of the death of a Participant, the
value of the decedent’s account held hereunder shall be paid to the designated
beneficiary of the decedent, or to the administrator or executor of the estate
of the decedent if no valid beneficiary designation is in effect upon the death
of the decedent.

 

A Participant may name more than one beneficiary. Each beneficiary shall be paid
the portion of the Participant’s account that the Participant specifies for each
person. If the Participant does not specify amounts, the account balance shall
be divided equally among the surviving primary beneficiaries. If any of the
named primary beneficiaries dies before the Participant dies, the deceased
beneficiary’s portion shall be divided equally among the surviving primary
beneficiaries unless the Participant specifies otherwise. If there is no
surviving primary beneficiary, the total amount shall be divided equally among
the surviving contingent beneficiaries, unless the Participant specifies
otherwise. If there are no surviving contingent beneficiaries, the deceased
primary beneficiary’s designated portion of the total amount payable shall be
paid to the Participant’s estate.

 

5.5

Should a Participant die without a valid beneficiary designation on file with
the Administrator, payment shall be made to the Savings Plan beneficiary
beginning in January of the year following the Participant’s death. Where
installment payments have commenced pursuant to Section 5.2, such payments will
continue to the Savings Plan beneficiary at the same time and in the same amount
as would be paid to the Participant had he or she survived.

 

5.6

Notwithstanding any other provision herein, a Participant may, after a
termination of employment, request from the Administrator an elective
distribution of all or some part of his or her account under this Plan, if such
amount is attributable to amounts earned and vested on or before December 31,
2004. If the Administrator approves such request, then a single cash sum shall
be distributed in the amount requested, less 10% forfeiture, as soon as
administratively practical.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

10



--------------------------------------------------------------------------------

ARTICLE VI

 

AMENDMENT; TERMINATION; ADMINISTRATION

 

6.1

The Plan may be amended at any time upon the approval of the Benefits Committee
of the Plan Sponsor by an action documented in writing. The Benefits Committee
shall consist of three or more senior executives of the Plan Sponsor selected by
the Board of Directors of the Plan Sponsor from time to time. The initial
members of the Benefits Committee shall be the Chief Financial Officer, Chief
Human Resources Officer and General Counsel of the Plan Sponsor. Such amendment
may be made with respect to the benefit provisions of the Plan or the addition
or deletion of one or more Participating Employers. No amendment shall adversely
affect the benefits accrued by any employee prior to the effective date of the
amendment.

 

When another organization becomes a Participating Employer under the Savings
Plan, this Plan shall be amended to include such organization as a Participating
Employer under this Plan, unless such organization shall specifically elect not
to participate in this Plan. Any such organization that elects not to
participate in this Plan shall be treated as a Non-Participating Employer.

 

6.2

This Plan may be terminated at any time by means of amendment adopted by the
Board of Directors of Nationwide Mutual Insurance Company, by an action taken in
accordance with the relevant state law. In addition, the Board of Directors of
any Participating Employer may, by an action taken in accordance with the
relevant state law, elect to terminate such Participating Employer’s
participation in this Plan at any time. Any former Participating Employer that
elects to terminate participation in this Plan shall be treated as a
Non-Participating Employer. Any such termination shall not apply to the benefits
previously accrued by persons who are Participants or beneficiaries on the
effective date of termination.

 

In the event that a Participating Employer hereunder ceases to be a
Participating Employer under the Savings Plan, termination of this Plan shall be
deemed to have occurred with respect to such Participating Employer effective as
of the date it ceased to be a Participating Employer under the Savings Plan
without the need for amendment of this instrument, provided, however, that such
termination of this Plan shall not discharge such Participating Employer from
any liability it may have hereunder as to any persons who are Participants or
beneficiaries immediately prior to the effective date of such termination of
this Plan.

 

6.3

The Nationwide Mutual Insurance Company shall be the Administrator of this Plan.
The Administrator shall have the authority to interpret the Plan and issue such
regulations as it deems appropriate. The Administrator shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing payments hereunder. The Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
Participants, beneficiaries, persons and parties concerned.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

11



--------------------------------------------------------------------------------

6.4

The benefits payable under this Plan or the right to receive future benefits
under this Plan may not be anticipated, alienated, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a person eligible for any benefits becomes bankrupt, the interest under this
Plan of the person affected may be terminated by the Administrator which, in its
sole discretion, may cause the same to be held or applied for the benefit of one
or more of the dependents of such person or make any other disposition of such
benefits that it deems appropriate.

 

6.5

Nothing contained in this Plan shall be construed as a contract of employment
between a Participating Employer and any Participant, or as a right of any
Participant to be continued in employment of the Participating Employer, or as a
limitation on the right of the Participating Employer to discharge any of its
employees, with or without cause.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

12



--------------------------------------------------------------------------------

ARTICLE VII

 

CONSTRUCTION

 

The provisions of this Plan shall be construed, regulated, administered, and
enforced according to the laws of the State of Ohio.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

 

EXECUTION

 

This Plan has been established by the Participating Employers in conformity with
resolutions adopted by their respective Boards of Directors and may be executed
in any number of counterparts, each of which will be considered an original.

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

14



--------------------------------------------------------------------------------

ARTICLE IX

 

EXCEPTIONS

 

9.1

Wausau

 

The Wausau Insurance Companies Supplemental Defined Contribution Plan was
eliminated effective December 31, 1995. Individuals who would have been eligible
for benefits under that plan as of December 31, 1995, shall receive a credit
under this Plan in the same amount as of January 1, 1996.

 

9.2

Provident Mutual Life Insurance Company

 

 

(a)

For periods beginning on January 1, 2003, all accounts merged into this Plan
from the Provident Plan on January 1, 2003, shall be credited with interest at
the highest annualized yield credited on the Guaranteed Fund assets of the
Savings Plan during such Plan Year until the Administrator receives a valid
investment election form from the Participant, if such election is made prior to
January 1, 2004. For periods beginning on after January 1, 2004, all accounts
shall be credited with interest based on the Nationwide GIC rate of return until
the Administrator receives a valid investment election form from the
Participant.

 

 

(b)

Managing Partners received a on-time credit for the period from January 1, 2003
through December 31, 2003 and are listed in Schedule A.

 

IN WITNESS WHEREOF, the parties have, through their duly authorized officers,
executed this document to be effective January 1, 2005.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

15



--------------------------------------------------------------------------------

Schedule A

 

The Managing Partners with the following associate ID numbers are eligible to
receive a credit to their account under this Plan for the 2003 Plan Year:

 

352998

353140

353205

353360

353747

354040

358777

359277

361239

 

Supplemental Defined Contribution Plan

Restated January 1, 2005

 

16